Citation Nr: 1616181	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), to include depressive disorder, mood disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a November 2013 decision, the Board, in pertinent part, reopened the Veteran's claim of entitlement to service connection for an anxiety disorder and remanded the underlying service connection claim for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Subsequent to the most recent adjudication of the Veteran's claim in the January 2014 supplemental statement of the case, additional evidence consisting of VA treatment records dated from July 2015 through February 2016 were associated with the record.  As the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of his claim.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

The Veteran claims that an acquired psychiatric disability, to include an anxiety disorder, had its onset in active service and is related to his wartime service in Vietnam.

The Veteran's service treatment records reveal no findings or complaints of nervousness or anxiety or of any psychiatric disability.

Post-service treatment records reveal that in April 1968, the Veteran reported confusion, unfounded worry, fears of impending danger, memory impairment, insomnia, and loss of hair.  He reported that the onset of these symptoms was during service but that he never reported to sick call.  The provisional diagnosis was severe anxiety reaction, and the Veteran was evaluated for admission for psychiatric treatment.  In a May 1968 statement, the Veteran reported that he was treated for a nervous condition within five months after his discharge from service.  In an August 1968 statement, the Veteran reported that he suffered from several "attacks of minor intensity" while in Vietnam for which he received treatment in field dispensaries where treatment was made "off records and with no other medicines but tablets."  He also indicated that in July 1966 he suffered a nervous attack, lost consciousness and had to be taken away from work and that since that time, he has been treated by a private physician for a nervous condition.  At a May 1970 hearing, the Veteran testified that a month after his discharge from service, he was treated for a nervous condition.  

During an April 2006 VA Agent Orange Registry examination, the Veteran reported suffering from a nervous condition since Vietnam.  An October 2006 VA treatment record shows that the Veteran reported feeling nervous for the past 40 years and that he has been prescribed Valium by a family physician in the past.  The Veteran also reported feeling depressed "for many years."  The Veteran was diagnosed with depression and started on medication.  During a February 2007 VA primary care visit, the Veteran reported anxiety and was prescribed lorazepam on an as-needed basis.  A March 2008 VA primary care note shows that the Veteran reported nervousness and poor sleep and that he used to take Valium in the past.  The assessment was depressive disorder.   

In a July 2010 statement, the Veteran asserted that his psychiatric condition is related to his war experiences and the stressors that he experienced in Vietnam.  See July 2010 VA Form 9.  A July 2010 VA treatment record shows that the Veteran reported emotional instability and anger outbursts.  The assessment was "dementia with behavioral alterations."  More recent VA treatment records dated from August 2015 to February 2016 show that the Veteran received regular psychiatric treatment for a mood disorder and problem lists reflect additional diagnoses of depressive disorder and anxiety.

Pursuant to the Board's November 2013 remand, the Veteran was afforded a VA Mental Disorders examination in December 2013.  After examining the Veteran and reviewing the claims file, the examiner noted that the Veteran did not have, nor had he ever been diagnosed with, a mental disorder.  The examiner indicated that the Veteran had symptoms of depressed mood, irritability, and physical aggression.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury because there was no evidence of psychiatric complaints, findings, or treatment during service or within the first year after discharge from service and because the Veteran had not sought any psychiatric care and had been prescribed no psychiatric medications.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the December 2013 examiner provided a rationale in support of her opinion, the Board notes it is not clear if the VA examiner considered all relevant facts in providing her opinion.  Specifically, the evidentiary record at the time of the December 2013 examination report contained repeated complaints and treatment relating to a nervous condition beginning in 1968 and continuing through July 2010, and yet the VA examiner did not discuss any of that evidence.  Nor did the examiner discuss the many lay statements of the Veteran regarding his symptoms in service and since his discharge from active duty.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).

Additionally, the examiner's statements regarding the Veteran's post-service psychiatric symptoms and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the examiner indicated that the Veteran had not received psychiatric treatment or medication; however, as noted above, the record reflects that the Veteran has been receiving relatively regular mental health treatment and medication since at least 2006.  

Based on the foregoing, the Board finds that the December 2013 VA opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent medical and lay evidence of symptoms ever since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Furthermore, since the December 2013 opinion, additional VA treatment records have been associated with the claims file showing additional diagnoses of mood disorder, depression, and anxiety.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim). 

In light of these circumstances, the claims file should be returned to the December 2013 VA examiner to obtain a supplemental opinion which addresses whether the Veteran has had an acquired psychiatric disorder at any time since his June 2009 claim and, if so, whether such disability is related to any incident of service. 

Lastly, the record suggests that there are VA treatment records that have not been associated with the claims file.  In this regard, the AOJ obtained VA treatment records through October 2011 and VA treatment records dated from July 2015 through February 2016.  Upon remand, the AOJ should attempt to locate any outstanding VA treatment records dated from October 2011 to July 2015 and from February 2016 to the present and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment, including treatment records dated from October 2011 to July 2015 and any current VA treatment records dated from February 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records, to specifically include records from a family physician who prescribed him Valium in the past. 

2. After all available records have been associated with the claims file, return the claims file to the December 2013 VA examiner for an addendum opinion as to the nature and etiology of any and all acquired psychiatric disorders, other than PTSD, diagnosed proximate to, or during the pendency of, this appeal.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.  

After reviewing the record and, if necessary, examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any acquired psychiatric disorder, other than PTSD, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include depressive disorder, anxiety, and mood disorder), was incurred in, caused by, or is otherwise related to, the Veteran's military service.  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of serving in an artillery unit during Vietnam, as well as his reports of suffering from "minor" attacks of nerves in Vietnam and receiving treatment for a nervous condition within a few months of discharge.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the April 1968 records showing treatment for a nervous condition, VA treatment records documenting treatment for depression and anxiety, and the Veteran's lay statements regarding his symptoms during and after service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




